TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00632-CR



                               Troy Anthony Jenkins, Appellant

                                                  v.

                                  The State of Texas, Appellee


    FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
      NO. CR2012-504, THE HONORABLE R. BRUCE BOYER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Troy Anthony Jenkins, who has not yet been finally sentenced, has filed a notice of

appeal of the trial court’s order denying his pretrial motion to suppress evidence. We do not have

jurisdiction over such an interlocutory appeal.

               In Texas, appeals in a criminal case are permitted only when they are specifically

authorized by statute. State ex rel. Lykos v. Fine, 330 S.W.3d 904, 915 (Tex. Crim. App. 2011); see

Bayless v. State, 91 S.W.3d 801, 805 (Tex. Crim. App. 2002) (“[A] defendant’s right of appeal is

a statutorily created right.”). The standard for determining whether an appellate court has

jurisdiction to hear and determine a case “is not whether the appeal is precluded by law, but whether

the appeal is authorized by law.” Blanton v. State, 369 S.W.3d 894, 902 (Tex. Crim. App. 2012)

(quoting Abbott v. State, 271 S.W.3d 694, 696–97 (Tex. Crim. App. 2008)); State ex rel. Lykos,
330 S.W.3d at 915. Thus, a court of appeals does not have jurisdiction to review interlocutory orders
unless that jurisdiction has been expressly granted by law. Ex parte Apolinar, 820 S.W.2d 792, 794

(Tex. Crim. App. 1991); Ex parte Shumake, 953 S.W.2d 842, 844 (Tex. App.—Austin 1997, no

pet.). No such grant exists for a defendant’s direct appeal of an interlocutory order denying a pretrial

motion to suppress.1 See Dahlem v. State, 322 S.W.3d 685, 691 (Tex. App.—Fort Worth 2010, pet.

ref’d) (no statute or rule allows defendants to appeal interlocutory orders denying motions to

suppress); Jaramillo v. State, No. 13-09-00545-CR, 2009 WL 4918768, at *1 (Tex. App.—Corpus

Christi Dec. 21, 2009, no pet.) (mem. op., not designated for publication) (even if written order

denying motion to suppress had been in record, order denying motion to suppress was interlocutory

order that was not appealable); Cochran v. State, No. 08-02-00395-CR, 2002 WL 31431487, at *1

(Tex. App.—El Paso Oct. 31, 2002, no pet.) (mem. op., not designated for publication) (concluding

that court lacked jurisdiction because denial of defendant’s motion to suppress evidence is not

immediately appealable).

                The appeal is dismissed for want of jurisdiction.



                                                __________________________________________
                                                Melissa Goodwin, Justice

Before Justices Puryear, Rose, and Goodwin

Dismissed for Want of Jurisdiction

Filed: October 25, 2013

Do Not Publish


       1
           We note that the State is entitled to appeal an order granting a pretrial motion to suppress
evidence. See Tex. Code Crim. Proc. art. 44.01(a)(5). However, no such corresponding provision
entitles a defendant to appeal the denial of such a motion. See id. art. 44.02.

                                                   2